Case 20-30968 Document 232-1 Filed in TXSB on 06/22/20 Page 1 of 18




                  EXHIBIT A




                             Exhibit A-1
Case 20-30968 Document 232-1 Filed in TXSB on 06/22/20 Page 2 of 18




                             Exhibit A-2
Case 20-30968 Document 232-1 Filed in TXSB on 06/22/20 Page 3 of 18




                             Exhibit A-3
Case 20-30968 Document 232-1 Filed in TXSB on 06/22/20 Page 4 of 18




                             Exhibit A-4
Case 20-30968 Document 232-1 Filed in TXSB on 06/22/20 Page 5 of 18




                             Exhibit A-5
Case 20-30968 Document 232-1 Filed in TXSB on 06/22/20 Page 6 of 18




                             Exhibit A-6
Case 20-30968 Document 232-1 Filed in TXSB on 06/22/20 Page 7 of 18




                             Exhibit A-7
Case 20-30968 Document 232-1 Filed in TXSB on 06/22/20 Page 8 of 18




                             Exhibit A-8
Case 20-30968 Document 232-1 Filed in TXSB on 06/22/20 Page 9 of 18




                             Exhibit A-9
Case 20-30968 Document 232-1 Filed in TXSB on 06/22/20 Page 10 of 18




                             Exhibit A-10
Case 20-30968 Document 232-1 Filed in TXSB on 06/22/20 Page 11 of 18




                             Exhibit A-11
Case 20-30968 Document 232-1 Filed in TXSB on 06/22/20 Page 12 of 18




                             Exhibit A-12
Case 20-30968 Document 232-1 Filed in TXSB on 06/22/20 Page 13 of 18




                             Exhibit A-13
Case 20-30968 Document 232-1 Filed in TXSB on 06/22/20 Page 14 of 18




                             Exhibit A-14
Case 20-30968 Document 232-1 Filed in TXSB on 06/22/20 Page 15 of 18




                             Exhibit A-15
Case 20-30968 Document 232-1 Filed in TXSB on 06/22/20 Page 16 of 18




                             Exhibit A-16
Case 20-30968 Document 232-1 Filed in TXSB on 06/22/20 Page 17 of 18




                             Exhibit A-17
Case 20-30968 Document 232-1 Filed in TXSB on 06/22/20 Page 18 of 18




                             Exhibit A-18
